Title: To James Madison from William Madison, 4 November 1808
From: Madison, William
To: Madison, James



Dear Brother,
4th. Novr. 1808

This will be handed you by Mr. Daniel Ward of Culpeper County whom I take the liberty of introducing to you.  Mr. Ward is disposed to enter into the Army and informs that there is still a vacancy in the Company commanded by Capt Strode, and to supply which he wishes to be considerd a candidate.  He is not very scrupulous abt. rank.  My acquaintance with Mr. Ward is not of very long standg. but from the respectability of the recommendations that he can exhibit, together with his general character & uniform deportment, I cannot hesitate to add my testimony in support of his pretensions & have no doubt that if he is honord with a commission, he will equal the most sanguine expectations of his acquaintances, & prove himself an acquisition to the Army.  I am with much Affection yr. Brother

Wm. Madison

